

116 HR 6425 IH: Protect Our Post Offices Act
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6425IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLMaking emergency appropriations for the United States Postal Service due to the coronavirus pandemic, and for other purposes. 
1.Short titleThis Act may be cited as the Protect Our Post Offices Act. 2.Appropriation to Postal Service Fund for coronavirus pandemicThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:United States Postal ServicePayment to the Postal Service FundFor payment to the Postal Service Fund established under section 2003 of title 39, United States Code, for revenue forgone due to the coronavirus pandemic, $25,000,000,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.  